Case 3:13-cv-07871-FLW-TJB Document 176 Filed 11/07/18 Page 1 of 1 PageID: 16709




    Franco A. Corrado
    215.963.5893
    franco.corrado@morganlewis.com



    November 7, 2018


    VIA CM/ECF

    Honorable Freda L. Wolfson
    Honorable Tonianne J. Bongiovanni
    U.S. District Court for the District of New Jersey

    Re:      Cole, et al. v. NIBCO Inc., Case No. 3:13-cv-07871-FLW/TJB

    Dear Judges Wolfson and Bongiovanni:

    We write on behalf of NIBCO Inc. (“NIBCO”) to inform the Court that NIBCO does not oppose, and
    joins in seeking the order requested in Plaintiffs’ Motion for Preliminary Settlement Approval and
    Related Relief (Dkt. No. 173).

    Counsel for Plaintiffs and NIBCO have met and conferred, and all parties agree that a preliminary
    approval hearing is necessary only to the extent that the Court has questions for counsel. All counsel
    also are available at the Court’s convenience to answer any questions.

    Respectfully submitted,

    /s/ Franco A. Corrado

    Franco A. Corrado




    cc:      All Counsel of Record (via CM/ECF)




                                                         Morgan, Lewis & Bockius       LLP

                                                         1701 Market Street
                                                         Philadelphia, PA 19103-2921         +1.215.963.5000
                                                         United States                       +1.215.963.5001
